Title: From George Washington to Henry Neill, 12 October 1780
From: Washington, George
To: Neill, Henry


                  
                     
                     Sir,
                     Head Quarters near Passaic Falls 12th Octr 1780
                  
                  As there is no immediate occasion for the further services of
                     your Reg. of Militia with the Army, it may commence its return to the State
                     of Delaware as soon as all the Arms, Accoutrements, and Camp Equipage drawn
                     from the Public are returned to the Commissary of Military Stores, and Quarter
                     Master at Camp.
                  You will then apply to the Quarter Master General for Tools
                     necessary to repair the Roads from hence to Trenton, and receive his
                     Instructions on the subject—As you will give your own receipt for the Tools
                     you will be pleased to see them delivered to the Quarter Master at Trenton, and
                     take his receipt for the same—Any Arms, Accoutrements &c which may
                     have been carried off by the Sick, or Deserters, you will also use your
                     endeavours to have recovered and returned into the Public.
                  After the before mentioned service is performed, The Regiment is
                     to be discharged; and I have nothing further to add, but to request that my
                     thanks may be communicated to them for the alacrity and spirit with which they
                     took the Field, & their orderly and soldier-like behaviour while in service.
                     I am, Sir, with great regard Your Most Obed & Hble Srvt
                  
                     G. Washington
                  
               